COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

ACE FIRE UNDERWRITERS                            §
INSURANCE COMPANY,                                              No. 08-14-00214-CV
                                                 §
              Appellant/Cross-Appellee,                            Appeal from the
                                                 §
v.                                                               439th District Court
                                                 §
SUZANNE GARNER,                                              of Rockwall County, Texas
INDIVIDUALLY AND AS NEXT                         §
FRIEND OF R.G., A MINOR,                                            (TC# 1-12-68)
                                                 §
              Appellee/Cross-Appellant.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order costs of the appeal are taxed against the party incurring

them, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF NOVEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.